Citation Nr: 0701046	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1964 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In February 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's left knee disorder and active 
service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  The VA notice and 
duty to assist letter dated in September 2003 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for the disability at 
issue, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  The 
Board notes that the veteran stated that he was treated for a 
left knee condition at the Oxnard Air Force Base, but could 
not provide the RO with specific dates regarding his 
treatment.  Other service medical records are contained in 
the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied for a left knee disorder, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

The veteran contends that his left knee disorder was incurred 
in military service.  

In support of his claim, the veteran testified at the Travel 
Board hearing that as a warehouseman, he had to bend and lift 
heavy objects.  Sometime between 1966 and 1967 he was treated 
at the Oxnard Air Force Base dispensary, where service 
medical personnel suggested a weekend of bed rest and did not 
provide a diagnosis, medication, or conduct an X-ray 
examination.  Further, the veteran testified that he did not 
suffer any symptoms to his left knee at separation.  His 
separation examination report documented painful knees in the 
past with no recurrences.  Nonetheless, service medical 
records do not show any chronic diagnosis for the veteran's 
left knee.

Post-service medical evidence includes a letter from Deuel 
Vocational Institute, VA treatment records, and lay 
statements.  An August 1973 letter from the Chief Medical 
Officer at the Deuel Vocational Institute shows that the 
veteran did not report nor was a knee injury detected at a 
September 1969 physical examination.  Treatment records from 
the St. Louis VA Medical Center (VAMC) show that the veteran 
underwent surgery of his left knee in September 1980.  The 
veteran testified at the hearing and reported to the VA 
physician that he popped his left knee while riding a bicycle 
and pain and swelling of the left knee soon followed.  The VA 
physician diagnosed the veteran with left medial meniscus 
tear.  The veteran underwent a successful menisectomy that 
same month and is not currently receiving treatment for his 
left knee condition.

Given the above evidence, the Board finds that although the 
veteran received treatment for his left knee in service, he 
was not diagnosed with a chronic disease or provided with 
medication.  The Board accepts the veteran's sworn testimony 
regarding treatment in service for symptomatology of the 
knees; although, medical records from the Oxnard Air Force 
Base are not in the claims file.  However, competent evidence 
shows that his in-service condition was acute and transitory, 
inasmuch as there were no recurrences.  In this regard, 
physical examination of the knees on discharge examination 
was normal.  After separation, the veteran did not receive 
any further treatment for his left knee until approximately 
12 years later, at which time he underwent surgery.  Medical 
evidence shows that the veteran's surgery was a result of a 
bicycle incident where the veteran popped his left knee and 
tore his meniscus.  No further treatment was received for his 
left knee after the surgery in September 1980.  After a 
careful review of the veteran's records, the Board finds 
that, in the absence of competent medical evidence linking 
the veteran's postoperative left knee disorder to service, 
the veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the claim of 
service connection for a postoperative left knee disorder 
and, it follows that, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


